 



TERMINATION AGREEMENT AND RELEASE

 

This TERMINATION AGREEMENT AND RELEASE (this “Agreement”), dated June 25, 2013,
is entered into by and between Arch Therapeutics, Inc., a Massachusetts
corporation (the “Company”), and Dr. Terrence W. Norchi (“T. Norchi”), with
respect to the following facts:

 

A. The Company and T. Norchi are parties to that certain letter agreement dated
November 1, 2010 setting forth the terms of T. Norchi’s compensation for service
as an employee of the Company (the “Employment Agreement”).

 

B. The Company has issued to T. Norchi that certain promissory note dated
January 21, 2010 (the “Promissory Note”), pursuant to which the Company is
obligated to pay to T. Norchi an aggregate principal amount of $275,200 plus
accrued interest thereon at the agreed rate of 6% per annum through December 31,
2009 and 10% per annum thereafter, as set forth in the Promissory Note.

 

C. The Company is a party to that certain Agreement and Plan of Merger dated May
10, 2013 by and among Arch Therapeutics, Inc., a Nevada corporation (“Parent”),
Arch Acquisition Corporation, a wholly owned subsidiary of Parent, and the
Company, pursuant to which Arch Acquisition Corporation will merge with and into
the Company and the Company will become a wholly owned subsidiary of Parent (the
“Merger”).

 

D. The Company and T. Norchi now desire to terminate in full the Employment
Agreement, effective as of the closing of the Merger (the “Closing”), and the
Promissory Note effective as of the date of the repayment of amounts owed
thereunder, all pursuant to the terms and conditions set forth herein.

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants set forth below, the parties hereby agree as follows:

 

1.                  TERMINATION.

 

1.1              Employment Agreement. Effective as of and conditioned upon the
Closing, each of the Company and T. Norchi terminate the Employment Agreement by
mutual agreement. Effective as of such termination, all rights and obligations
of each of the Company and T. Norchi under the Employment Agreement shall be
deemed satisfied in full and each such party shall have no further obligations
thereunder. Without limiting the generality of the foregoing, T. Norchi hereby
waives in full any rights he may have, have had or be deemed to have under the
Employment Agreement with respect to cash, equity or other compensation owed by
the Company. Notwithstanding anything to the contrary in the Employment
Agreement, no terms or conditions of the Employment Agreement shall survive the
termination thereof set forth in this Section 1.1.

 

1.2              Promissory Note. The Company and T. Norchi hereby acknowledge
and agree that, as of June 24, 2013, the Company has paid in full all amounts
owed under the Promissory Note and, effective as of such repayment, the
Promissory Note is terminated in all respects, and all of the Company’s
obligations under the Promissory Note have been satisfied in full and the
Company has no further obligations thereunder. Without limiting the generality
of the foregoing, T. Norchi hereby waives in full any rights he may have, have
had or be deemed to have under the Promissory Note with respect to any equity or
rights to receive equity thereunder. Notwithstanding anything to the contrary in
the Promissory, no terms or conditions of the Promissory Note shall survive the
termination thereof set forth in this Section 1.2.

 



 

 

 

2.                  RELEASE.

 

2.1              Release. T. Norchi, on behalf of himself and his successors and
assigns, hereby forever and fully, generally and specifically, separately and
collectively, releases, absolves and discharges the Company and its past and
present agents, employees, officers, directors, shareholders, insurers,
executors, attorneys, administrators, predecessors, successors, assigns,
divisions, subsidiaries and affiliated companies and partnerships (collectively,
the “Company Affiliates”) of and from any and all claims, liabilities, demands,
causes of action, costs, expenses, attorneys’ fees, damages, indemnities and
obligations of every kind and nature, at law, in equity or otherwise, known and
unknown, discoverable and undiscoverable, suspected and unsuspected, disclosed
and undisclosed, fixed or contingent, which T. Norchi or his successors and
assigns ever had, now has, or hereafter can, shall or may claim to have,
existing as of the date of this Agreement and arising out of, resulting from or
related to the Employment Agreement or the Promissory Note (collectively, the
“Released Claims”).

 

2.2              Acknowledgement. T. Norchi, on behalf of himself and his
successors and assigns, acknowledges that the release set forth in this
Section 2 is intended to include a release of presently unknown and unsuspected
claims, and expressly waives any and all rights which it may have under any
state or federal statute or common law principle to the contrary. T. Norchi
acknowledges that there is a risk that subsequent to the execution of this
Agreement he may discover additional facts related to the Released Claims, or
may discover, incur, suffer or sustain injury, loss, damage, costs, attorneys’
fees, expenses, or any of these, which are in some way caused by or connected
with the Released Claims, or which are unknown and unanticipated as of the date
hereof, or which are not presently capable of being ascertained. Nevertheless,
T. Norchi acknowledges that this Agreement has been negotiated and agreed in
light of that realization, and intends the release set forth in this Section 2
to include unknown and unsuspected claims within the scope of the subject matter
of the release.

 

3.                  Miscellaneous.

 

3.1              Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed to be an original and together shall be deemed to
be one and the same document.

 

3.2              Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada, without regard to
the conflicts of law principles thereof.

 

 

[The remainder of this page left intentionally blank]

 



 

 

  

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above to be effective as of the Closing.

 

 

 



  ARCH THERAPEUTICS, INC.       By: /s/  Avtar Dhillon         Name: Avtar
Dhillon         Title: Director                       /s/  Terrence W. Norchi  
Terrence W. Norchi



 



 

 

 

 

